Citation Nr: 0616039	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee as secondary to a service 
connected right knee joint instability, to include whether 
new and material evidence has been submitted to warrant 
reopening a claim of entitlement to service connection for 
DJD of the right knee on a direct basis. 

2.  Entitlement to increased (compensable) rating for an 
unstable right knee joint.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to March 
1958 and from June 1958 to October 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought.

The veteran testified at a travel Board hearing in August 
2004 before the undersigned Veterans Law Judge, Board of 
Veterans' Appeals, and a transcript of the hearing has been 
associated with the claims file.  During the hearing, the 
veteran submitted additional evidence with a waiver of 
initial RO consideration.  The additional evidence primarily 
consists of several lay statements together with a private 
MRI report for each knee.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2005).

Although the claim pertaining to DJD of the right knee was 
certified simply as one for service connection, careful 
inspection of the claims file reveals that the claim consists 
of a claim to reopen a previously denied original claim as 
well as a claim for the DJD condition as secondary to service 
connected instability of the right knee.  Consequently, the 
issue on appeal pertaining to DJD or the right knee has been 
restyled as set forth on the first page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Medical evidence is against a nexus between right knee 
DJD and the veteran's service connected right knee 
instability.  

3.  In an unappealed decision dated January 3, 1980, the RO 
denied the veteran entitlement to service connection for DJD 
of the right knee on a direct basis because the claims file 
did not include medical evidence of a nexus between the 
disorder and the veteran's military service.  

4.  That evidence associated with the claims file subsequent 
to the January 1980 decision still does not include medical 
evidence of a nexus between the DJD disorder and the 
veteran's military service. 

5.  No more than slight right knee instability is 
demonstrated by the medical evidence.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2005). 

2.  The January 1980 RO decision, which denied service 
connection for right knee DJD on a direct basis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005). 

3.  New and material evidence to reopen the claim for service 
connection for right knee DJD has not been received.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2005). 

4.  The criteria for a disability evaluation of 10 percent, 
but no more, for service-connected unstable right knee joint 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  See pre-rating notice letter of April 2003; rating 
action of July 2003; additional notice letter of October 2003 
together with the Statement of the Case issued in December 
2003.  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (appellant status, existence of 
a disability, connection between the appellant's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the RO has not 
provided any notice regarding the degree of disability or 
effective date.  However, as the Board's decision herein 
denies the appellant's claim to reopen service connection for 
degenerative joint disease of the right knee, no rating or 
effective date is being assigned.  Likewise, although the 
Board is granting a compensable rating vis-à-vis the service 
connected right knee instability, the Board is not assigning 
the effective date.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

With respect to the claim to reopen, the veteran was apprised 
as to what was specifically necessary to reopen the claim for 
degenerative arthritis of the right knee in the July 2003 
rating action, namely medical nexus evidence between the 
claimed disorder and military service.  Thereafter, he was 
afforded the opportunity to supply the missing evidence.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  However, no additional evidence as to nexus was 
submitted.  Thereafter, the claim was effectively 
readjudicated in the SOC issued in December 2003.  Thus, any 
notice deficiency was cured.  See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  
Furthermore, in the NOD received in August 2003, the 
veteran's representative requested that an opinion be 
obtained as to whether the veteran's degenerative joint 
disease of the right knee was linked to the veteran's service 
connected instability.  The RO obtained that medical opinion 
in October 2003.  During the August 2004 hearing, the veteran 
submitted several lay statements together with a MRI report 
for each knee.  The veteran has indicated that no further 
evidence is available.  Thus, further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

Service Connection

As noted above, in the NOD received in August 2003, the 
veteran's representative requested that degenerative joint 
disease of the right knee be additionally considered as 
secondary to the veteran's service connected unstable right 
knee.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.   

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In addition to the veteran's own assertions, several lay 
statements have been filed to the effect that the veteran has 
experienced problems with his knee and he has always reported 
that he injured his knee in service.  In the first place, it 
is undisputed that the veteran has a right knee disability 
related to service because service connection for the right 
knee instability has already been established.  However, the 
question is whether right knee DJD is related to the service 
connected right knee instability disability or, in the 
alternative, whether right knee DJD is otherwise related to 
service.  Apart from the fact that the lay statements are 
rather indefinite as to what particular disorder to which 
they are referring, the Board notes that any lay opinion as 
to medical matters, no matter how sincere, is without 
probative value because lay persons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The two MRI reports submitted 
do not associate DJD to the service connected disorder or 
otherwise to service.  Accordingly, such evidence is without 
probative value in this case.

The veteran's representative also requested that a medical 
opinion be obtained to ascertain whether there was a 
relationship between the claimed DJD disorder and the service 
connected right knee instability.  As discussed in an October 
2003 VA examination report, a VA physician reviewed the 
claims file to include the service medical records for both 
of the veteran's tours of duty.  The examiner was unable to 
associate the two disorders.

In view of the foregoing, there is no competent evidence 
associating the claimed disorder to the service connected 
right knee disability.  The only competent evidence that 
addresses the contended causal relationship weighs against 
the claim. Therefore, the Board finds the preponderance of 
the evidence weighs against the claim and, accordingly, 
service connection on a secondary basis is not warranted.

New and Material Evidence

In an unappealed rating determination from January 1980, the 
RO denied entitlement to service connection for degenerative 
joint disease of the right knee, as the evidence failed to 
demonstrate a relationship between the then claimed disorder 
and military service more than fifteen years earlier.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran's request to reopen his claim 
of service connection for degenerative joint disease of the 
right knee disorder was filed in March 2003, the amended 
regulation applies to this claim.  

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

When the case was previously decided, the evidence of record 
included service medical records from the veteran's both 
tours of duty as well as a VA examination of November 1979, 
first reporting DJD of the right knee more than 15 years 
after service (minimal DJD at that time).  Service connection 
was not established because the pathology, first demonstrated 
so many years after service, was not shown as related to 
service.

In the context of the current claim, the veteran's testimony 
has been added to the file and several new medical reports 
demonstrate a more severe DJD than existed in 1979.  However, 
there is still no medical evidence associating the claimed 
DJD of the right knee directly to service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements along with the other lay 
statements do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise), nor do they provide a sufficient basis 
for reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

When the case was previously decided in 1980, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1979 
and service, more than 15 years prior thereto.  The evidence 
recently submitted still fails to competently demonstrate an 
association between the veteran's right knee DJD and military 
service.  Thus new and material evidence to warrant reopening 
the claim has not been received and the Board is without 
basis to reopen the claim.

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

As for pertinent VA rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005) evaluates other impairment of the 
knee, recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (2005).

On physical examination in May 2003, the veteran demonstrated 
no varus or valgus instability, but he had increased laxity 
on anterior drawer and anterior Lachman's test.  Although, he 
had no complaints of locking, catching or giving way at the 
time of that examination, he has subsequently reported that 
his knee did give way on occasion.  

Private MRI reports of the right knee from August 2004, in 
pertinent part, showed the collateral ligament to be 
moderately thickened and the lateral collateral ligament, 
particularly, appeared displaced by what appeared to be fluid 
and/or soft tissue density.  

The Board notes absence of varus and/or valgus instability on 
physical examination.  Nevertheless, the evidence, 
particularly increased laxity on anterior drawer and anterior 
Lachman's test, demonstrates at most a mild knee instability.  
In accordance with the pertinent rating criteria, mild 
instability warrants a 10 percent disability evaluation.  
38 C.F.R. §§ 4.3, 4.7 (2005).  

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher rating in this 
case on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints; however, it has 
not been shown by the competent, credible evidence of record 
that the veteran's service-connected disorder has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
normal schedular rating criteria.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Service connection for DJD of the right knee as secondary to 
service connected unstable right knee is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
DJD of the right knee on a direct basis, the appeal is 
denied. 

Entitlement to a 10 percent evaluation for an unstable right 
knee is granted, subject to the provisions governing the 
award of monetary benefits. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


